Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Non-patent literature is not translated hence has not been considered. 

Drawings
The drawings are objected to because box 500, 150 130,250 ,230, 400 need to be labelled descriptively with text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show how controller is connected to the rest of the system as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP3090951 in view of EP3246249 and DE202015106564 all cited by Applicant.

EP3090951 discloses aircraft drive system comprising first subsystem for generating propulsion for aircraft, second subsystem for generating propulsion for aircraft , electrical machine comprising first and second stator winding system where in normal mode of drive system voltage induce in first stator winding fed as energy to first subsystem and volte induce in second stator wining conjured to be fed as energy to second subsystem , see fig 1 #204,210a,210b, 116e and 116F . EP3090951 lacks disclosing controller to establish operating state in such a way that drive is operable in normal mode or motor operating state and one subsystem supplied energy to other subsystem.  DE 20201510654 paragraph 2,3, 8 discloses redundancy and EP3246249 discloses transfer power between subsystems see claim 1.  It would have been obvious to one of ordinary skill in the art to combine the aircraft drive system of EP 3090951 with transfer power of systems of EP3246249 and redundancy of DE 202015106564 for safety reasons. 


 

Allowable Subject Matter
Claims 2-8,10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art does not disclose where first and second stator winding system are arranged independently  of one another  and interact with magnetic components  of common rotor of machine ,  occurrence of fault and to initiate  change from normal mode to motor operating state when fault is detect  in one of first or second systems   and maximum power proved by machine the threshold value which is congaed to be prespecified by controller ,  and portion suppled can be fed to battery and motor of subsystem .
Prior art W0 114643A1 discloses redundant aircraft system. 




 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846